 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   OTTO W. WEILERT,                                  No. 2:19-cv-02286-MCE-CKD (PS)
12                      Plaintiff,
13          v.                                         ORDER
14   NATIONSTAR MORTGAGE LLC et al.,
15                      Defendants.
16

17

18          On the court’s own motion, the hearing on defendant’s motion to dismiss this matter

19   scheduled for December 18, 2019, is vacated and rescheduled to January 22, 2020. Additionally,

20   the Clerk of Court is to send plaintiff a copy of defendants’ motion to dismiss (ECF No. 7) at the

21   following address: Otto Weilert 6166 Pleasant Valley Rd # 117, El Dorado, CA 95623. Plaintiff

22   shall file an opposition, or statement of non-opposition, no less than fourteen days prior to the

23   hearing date, and defendants may reply within seven days thereafter.

24          Accordingly, it is hereby ordered that:

25          1.      The hearing scheduled for December 18, 2019, is vacated and rescheduled for

26          January 22, 2020 at 10:00 a.m.;

27   ////

28   ////
                                                      1
 1         2.       The Clerk of Court is to send a copy of defendants’ motion to dismiss (ECF No. 7)

 2         to: Otto Weilert 6166 Pleasant Valley Rd # 117, El Dorado, CA 95623; and

 3         3.       Plaintiff shall file an opposition, or statement of non-opposition, to the defendant’s

 4         motion to dismiss no less than fourteen prior to the new hearing date of January 22, 2020.

 5         Defendants may file a reply within seven days thereafter.

 6   Dated: December 12, 2019
                                                      _____________________________________
 7
                                                      CAROLYN K. DELANEY
 8                                                    UNITED STATES MAGISTRATE JUDGE

 9

10

11   16.2286.weil

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
